a malicious prosecution, and that his attorney told him to wait for his

                   direct appeal to be resolved to file a post-conviction petition for a writ of

                   habeas corpus. These claims were outside the scope of claims permissible

                   in a post-conviction petition for a writ of habeas corpus challenging a

                   judgment of conviction based upon a guilty plea. See NRS 34.810(1)(a).

                               Next, appellant claimed that he was denied the benefit of his

                   plea agreement that his Nevada conviction run concurrently with his

                   California conviction. The district court ordered the Nevada sentence to

                   run concurrently with his California conviction. Thus, appellant failed to

                   demonstrate that his plea was invalid in this regard. See State v. Freese,

                   116 Nev. 1097, 1105, 13 P.3d 442, 448 (2000); Bryant v. State, 102 Nev.

                   268, 272, 721 P.2d 364, 368 (1986); see also Hubbard v. State, 110 Nev.

                   671, 675, 877 P.2d 519, 521 (1994).

                               Next, appellant claimed that he was being denied statutory

                   good time and work credits and that the credits were not applied correctly.

                   Such claims may not be raised in the same petition that challenged the

                   validity of the judgment of conviction and sentence.     See NRS 34.738(3).
                   Thus, the district court did not err in denying this portion of the petition

                   without prejudice to file a post-conviction petition for a writ of habeas

                   corpus challenging the computation of time served.

                               Regarding his motion that "casino ticket device has no value,"

                   an order denying this motion is not an appealable decision, and thus, we




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) (947A    *Op
                   lack jurisdiction over this portion of the appeal. See Castillo v. State, 106

                   Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we

                                ORDER the judgment of the district court AFFIRMED and the

                   appeal DISMISSED in part. 2




                                                                          C.J.



                            Acku tap'
                                                                  ) •




                                                   J.                                        J.
                   Pickering                                  Saitta


                   cc:   Hon. Elissa F. Cadish, District Judge
                         Tony Lee Smith
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                         2 We  have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA                                              3
(0) 1947A    ex.